Citation Nr: 1030045	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-33 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an evaluation higher than 60 percent disabling 
for mechanical low back condition to include compression 
fractures at T5 and L1-L2.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1996 to March 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In September 2009, the Board remanded this matter to the RO via 
the Appeals Management Center for additional development.  That 
development completed, the matter has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in orthopedic 
manifestations of forward flexion of the thoracolumbar spine 
limited to 30 degrees but does not result in ankylosis.  

2.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in moderate 
incomplete paralysis of the right femoral nerve.  

3.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in moderate 
incomplete paralysis of left femoral nerve.  

4.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in moderate 
incomplete paralysis of the right deep peroneal nerve.  

5.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in moderate 
incomplete paralysis of the left deep peroneal.  

6.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in moderate 
incomplete paralysis of the right obturator nerve.  

7.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, results in moderate 
incomplete paralysis of the left obturator nerve.  

8.  The Veteran's mechanical low back condition, to include 
compression fractures at T5 and L1-L2, renders him unable to 
secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no 
higher, have been met for orthopedic manifestations of the 
Veteran's mechanical low back condition to include compression 
fractures at T5 and L1-L2.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, 
Diagnostic Code 5243 (2009).  

2.  The criteria have been met for a 20 percent disability 
rating, but no higher, for moderate incomplete paralysis of the 
right femoral nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8526 
(2009).  

3.  The criteria have been met for a 20 percent disability 
rating, but no higher, for moderate incomplete paralysis of the 
left  femoral nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8526 
(2009).  

4.  The criteria have been met for a 10 percent disability 
rating, but no higher, for moderate incomplete paralysis of the 
right deep peroneal nerve.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic 
Code 8523 (2009).  

5.  The criteria have been met for a 10 percent disability 
rating, but no higher, for moderate incomplete paralysis of the 
left deep peroneal nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21 4.124a, Diagnostic Code 
8523 (2009).  

6.  The criteria have been met for a noncompensable disability 
rating, but no higher, for moderate incomplete paralysis of the 
right obturator nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8528 
(2009).  

7.  The criteria have been met for a noncompensable rating, but 
no higher, for moderate incomplete paralysis of the left 
obturator nerve.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8528 
(2009).  

8.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Service connection was established for mechanical low back 
condition to include compression fractures at T5 and L1-L2 in a 
July 2005 rating decision.  At that time the RO assigned a 60 
percent disability rating.  The Veteran has requested a higher 
rating.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted; a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

The Veteran's disability of the spine was assigned a rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Diagnostic Code 
5293 specified criteria for rating intervertebral disc syndrome.  
In September 2003 the rating criteria for disabilities of the 
spine was revised and is effective for claims received by VA 
after September 26, 2003.  

Under the revised criteria the applicable diagnostic code is 
5243.  Rather than assigning specific criteria to specific 
diagnostic codes, the revision provided for two formulas for 
rating disabilities of the spine.  All disabilities of the spine 
can be rated under the General Rating formula for Diseases and 
Injuries of the Spine (hereinafter referred to as the "General 
Formula").  Alternatively, intervertebral disc syndrome can be 
rated based on a Formula for Rating Interveterbal Disc Syndrome 
Based on Incapacitating Episodes.  

Under the Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes the highest available rating is 60 
percent, which corresponds to the highest available rating for 
intervertebral disc syndrome under the criteria that was applied 
when the RO initially rated the Veteran's disability.  38 C.F.R. 
§ 4.71a.  Hence, no higher rating is available under those 
criteria.  

The General Formula essentially provides ratings for orthopedic, 
or mechanical, manifestations of spine disabilities.  Note (1) 
under the General Formula explains that associated neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an appropriate 
diagnostic code.  Id.  

As to the General Formula, the following criteria are potentially 
applicable to the Veteran's disability of the spine:  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  The only higher rating is a 100 percent rating 
assigned for unfavorable ankylosis of the entire spine 
(thoracolumbar spine and cervical spine).  Note (5) defines 
ankylosis as a condition in which all or part of the spine is 
fixed in flexion or extension.  Id.  

As the Veteran's service connected disability of the spine is 
listed as affecting only his thoracolumbar spine, the 100 percent 
rating is not available.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy. 

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

In the instant case, the Veteran's femoral, deep peroneal, and 
obturater nerves have been identified as impacted by his service 
connected disability of the spine.  Ratings are assigned for 
disability of the peripheral nerves based on degree of paralysis.  
38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Id.  When the involvement is wholly sensory, the 
rating should be form the mild, or at most, the moderate degree.  
Id.  

Complete paralysis of the femoral nerve, manifested as paralysis 
of quadriceps extensor muscles, is assigned a 40 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.  Severe, moderate, and 
mild incomplete paralysis of the femoral nerve are assigned 
ratings of 30 percent, 20 percent, and 10 percent, respectively.  
Id.  

Complete paralysis of the deep peroneal nerve, manifested by lost 
dorsal flexion of the foot, is assigned a 30 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8523.  Severe, moderate, and 
mild incomplete paralysis of the deep peroneal nerve are assigned 
ratings of 20 percent, 10 percent, and zero percent, 
respectively.  Id.  

Severe incomplete to complete paralysis of the obturator nerve is 
assigned a 10 percent rating while moderate or mild incomplete 
paralysis is assigned a zero percent (noncompensable) rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8528.  

A TDIU claim may be granted if the unemployability is the result 
of a single service connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  

Disabilities resulting from common etiology or a single accident 
will be considered as one disability for the purpose of 
determining if there is one 60 percent disability.  In the 
instant decision, the Board determines that manifestations of the 
Veteran's service connected disability of the spine are to be 
assigned separate ratings.  These ratings combine to greater than 
60 percent.  Hence, the Veteran's service connected disability of 
the spine satisfies the single disability rated at 60 percent or 
higher as specified in § 4.16(a).  

In September 2006, the Veteran underwent a medical examination 
through QTC Medical Services.  He reported stiffness and weakness 
of his back and legs with a giving out sensation and with pain 
originating in his low and mid back and radiating to his legs.  
He also complained of numbness of his feet.  The examiner stated 
that the Veteran's posture and gait were normal.  There was 
evidence of muscle spasm and tenderness to palpation of the L4-L5 
area.  Straight leg raising was negative.  

Lumbar spine range of motion was forward flexion to 30 degrees, 
extension to 20 degrees, right and left lateral flexion and 
rotation to 20 degrees in each direction.  The examiner stated 
that the Veteran had additional limitation secondary to pain.  
The examiner stated that the Veteran had zero reflexes at the 
ankles and knees but that there was no evidence of radiculopathy 
in the nerve roots from C3 to S1.  The examiner also stated that 
motor function was normal but that sensory function was abnormal 
with decreased monofilament sensory testing of the bilateral 
feet.  As a diagnosis the examiner provided that the Veteran had 
a mechanical low back condition to include compression fracture 
at T5 and L1-L2.  

Another examination was conducted in July 2008.  A history was 
provided of pain in the low back radiating down the spine and 
elicited with physical activity.  He was found to have a small 
degree of function with the help of medication.  This history 
also provides that the Veteran has been diagnosed with multiple 
malignant tumors located on the vertebral bodies.  

Physical examination found the Veteran to be positive for 
straight leg raising.  He had muscle spasm and paralumbar 
tenderness.  Range of motion of the lumbar spine was forward 
flexion to 30 degrees, extension to 10 degrees, and right and 
left lateral flexion and rotation to 10 degrees in each 
direction.  The examiner stated that the Veteran's lumbar range 
of motion was not additionally limited due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
also found that there was no evidence of radiculopathy in the 
nerve roots of C3 to S1 with the exception of L4-L5.  The Veteran 
had decreased sensory finding of the left lower extremity in the 
nerve distribution of L4-L5.  Motor function was normal, sensory 
function was abnormal with decreased monofilament sensory testing 
of the left lower extremity.  Reflexes of the bilateral knee and 
ankle were 1 plus.  

Diagnosis included that the Veteran had mild to moderate two 
level degenerative disc disease and radiculopathy of the L4-L5 
nerve root.  

Pursuant to the Board's remand, VA afforded the Veteran another 
examination in January 2010.  The examiner indicated that he had 
reviewed the Veteran's claims file.  

This examination report provides a concise history of the 
Veteran's back disability.  He initially hurt his back when he 
slipped off of a tank during active service.  He was found to 
have compression fractures at T5 and at L1-2, had a kyphoplasty 
at T5 and a vertebroplasty L1, both in 2004.  In 2005, medical 
professionals at Kaiser Permanente diagnosed multiple myeloma and 
plasmacytoma with the cancer located in the occipital skull, 
sternum, and L2 region.  He underwent ablation and facet joint 
injections which were ineffective.  

At the time of the January 2010 examination, the Veteran reported 
back pain and numbness in both upper legs with paresthesias to 
his toes.  He also reported numbness of the right arm.  

Physical examination results included that there was no 
thoracolumbar ankylosis, the Veteran had pain on motion and 
weakness and guarding to the left and right.  These resulted in 
abnormal gait and abnormal spinal counter.  

As to neurologic impairment, the Veteran had diminished strength 
in the bilateral lower extremities affecting the bilateral 
femoral, obturator, and deep peroneal nerves.  There was no 
abnormal sensation.  Range of motion of his thoracolumbar spine 
was flexion from zero to 40 degrees, extension from 0 to 20 
degrees, left and right lateral flexion of zero to 20 degrees 
each, left lateral rotation from zero to 15 degrees and right 
lateral rotation from zero to 10 degrees.  He had additional loss 
of motion due to pain including forward flexion limited to 30 
degrees.  

In a review of systems section of the report, the examiner listed 
that the Veteran has numbness, paresthesias, and leg or foot 
weakness and that the etiology of these symptoms is not unrelated 
to the claimed disability.  He indicated that the Veteran had not 
had falls or unsteadiness.  The examiner also indicated that the 
Veteran has frequent flare-ups and is unable to walk more than a 
few yards.  

From this evidence it is clear that the Veteran's thoracolumbar 
spine is not ankylosed.  Hence a rating higher than 40 percent 
under the criteria found in the General Formula is not warranted.  
The evidence shows, however, that the Veteran has diminished 
strength in both lower extremities and he has disability of the 
femoral, obturator and deep peroneal nerves.  The Veteran has 
repeatedly complained of numbness of his lower extremities.  
Given the location identified as giving rise to his neurologic 
symptoms, as stated in the 2008 examination, and the finding in 
the January 2010 examination report that the Veteran had 
diminished strength in both lower extremities, the Board finds 
that the evidence supports assignment of ratings under the 
neurologic diagnostic codes for disability of the femoral, 
obturator and deep peroneal nerves of both legs.  

In this regard, the Board finds no rational method of 
distinguishing between the Veteran's service connected and non-
service connected back problems.  Therefore, the Veteran must be 
given the benefit of the doubt.

In any event, of important note is that the Veteran has 
complained of numbness in his lower extremities since prior to 
when he filed his current claim and prior to when he was 
diagnosed with cancer.  For example, a June 2004 MRI report from 
Kern Radiology includes that the Veteran had reported leg 
weakness and numbness of the legs and findings confirmed 
depression in the L2 vertebral body.  He continued with these 
complaints and although the 2006 examiner reported that there was 
no radiculopathy and the 2008 examiner stated that there was 
radiculopathy on the left, the 2010 examiner found differently.  
The earlier examination reports listed neurological 
manifestations of the Veteran's lower extremity and although the 
examiners referred to radiculopathy, they did not provide any 
explanation as to why the Veteran had the lower extremity 
neurological manifestations if not for radiculopathy.  

Given his consistent reports of the same neurologic 
manifestations over the years and the January 2010 examiner's 
findings, the Board finds that the Veteran has had the same 
neurologic manifestations since before he filed his current claim 
for an increased rating.  

There are no findings that the Veteran's complaints of right 
upper extremity neurologic symptoms are related to his disability 
of the spine.  The January 2010 examiner noted that the Veteran 
had surgery of his right shoulder in 2001 and the Board notes 
that the service connection is in place for arthritis of the 
right shoulder.  The Board therefore finds that his right arm 
numbness is not part of his disability of the spine.  

The next question is what rating is appropriate for disability of 
the femoral, deep peroneal, and obturator nerves.  The symptoms 
are numbness and diminished strength, but he has not had falls or 
unsteadiness.  The character of the reports, which do not 
indicate anything approaching complete or severe paralysis, leads 
the Board to the conclusion that there is neither complete 
paralysis of these nerves nor severe incomplete paralysis.  This 
is somewhat of a judgment call because there is no definition of 
the terms "mild", "moderate", and "severe".  But, taking the 
tenor of the reports together with the Veteran's remaining 
function, the Board finds that the Veteran has moderate 
incomplete paralysis of each of these nerves, bilaterally, and 
that the evidence in this case, particularly that of the most 
recent examination, does not allow for a finding other than that 
his bilateral neurologic disabilities are the result of his 
service connected disability of the spine.  

The Board has had to consider whether separate ratings for 
orthopedic and neurologic manifestations will result in a 
combined rating higher than 60 percent.  Ratings are combined by 
use of a table found at 38 C.F.R. § 4.25.  Assigning a 20 percent 
rating for moderate incomplete paralysis of each femoral nerve, a 
10 percent rating for moderate incomplete paralysis of each deep 
peroneal nerve, and a non-compensable rating for moderate 
incomplete paralysis of each obturator nerve, will result in a 
combined rating higher than 60 percent.  As this will be to the 
Veteran's benefit and is warranted, the Board finds that the 
appeal must be granted and these ratings assigned.  

The 2010 examiner stated that the Veteran's status post 
compression fractures of T5, and L1-L2 had significant effect on 
his usual occupation including decreased mobility, problems 
lifting and carrying, difficulty reaching, lack of stamina, and 
pain.  He also indicated that the Veteran's spine disability 
severely limits such activities as shopping and doing chores and 
prevents sports and exercise.  

The examiner reported that he had discussed the Veteran's case 
with a VA hematologist/oncologist as to whether his service 
connected disability of the spine rendered him unemployable as 
opposed to his non-service connected plasmacytomas/multiple 
myeloma.  It is clear from the opinion that the Veteran's low 
back symptoms do render him unable to secure and follow a 
substantially gainful occupation.  After this consultation the 
examiner stated that it was not possible, without resorting to 
speculation, to determine if his service connected disability of 
the spine, as opposed to his non-service connected plasmacytomas 
/ multiple myeloma resulted in his unemployability.  This makes 
sense to the Board given the location of the cancer and the 
location of the service connected pathology.  

As indicated above, where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  

Given the findings that it is impossible to separate out the 
effects of the Veteran's cancer affecting his spine from the 
residuals of his vertebral fractures and considering Mittleider 
the Board must resolve reasonable doubt in favor of the Veteran 
and find that he is unable to secure and follow a substantially 
gainful occupation as the result of his service connected 
disability of the thoracolumbar spine.  Hence, a TDIU is 
warranted.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2006, August 2006 and June 2008, that 
fully addressed all three notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate his claim 
for a higher rating, including a TDIU, and of the Veteran's and 
VA's respective duties for obtaining evidence.  

The duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, since the 
notice was provided the Veteran has had a meaningful opportunity 
to participate in the processing of his claim.  The AMC 
readjudictaed his claim for a higher rating in a supplemental 
statement of the case issued in June 2010.  The notice, the 
opportunity afforded the Veteran, and the readjudication have 
cured the timing error.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  There is therefore been no 
prejudice to the Veteran due to the timing error in the notice.  
See generally Shinseki v. Sander, 129 S.Ct. 1696 (2009).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and VA afforded 
the Veteran examinations in September 2006, July 2008, and 
January 2010. 

In the September 2009 remand, the Board ordered that the AMC 
request from the Veteran that he either complete necessary 
authorizations for VA to assist him in obtaining private 
treatment records relevant to his disability of the spine or 
submit the records himself.  In November 2009 the RO sent a 
letter to the Veteran in accordance with the instructions in the 
Board's remand.  The Veteran has not submitted the requested 
records or the requested authorizations for VA to assist him in 
obtaining any records.  The RO also ensured that the Veteran was 
afforded the examination in compliance with the Board's remand.  
The Board thus finds that there has been compliance with its 
September 2009 remand and that VA has met its duty to assist.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 40 percent disability rating is granted for orthopedic 
manifestations of mechanical low back condition to include 
compression fractures at T5 and L1-L2.  

A 20 percent disability rating is granted for moderate incomplete 
paralysis of the right femoral nerve, subject to subject to the 
laws and regulations governing the payment of monetary benefits.  

A 20 percent disability rating is granted for moderate incomplete 
paralysis of the left femoral nerve, subject to subject to the 
laws and regulations governing the payment of monetary benefits.  

A 10 percent disability rating is granted for moderate incomplete 
paralysis of the right deep peroneal nerve, subject to subject to 
the laws and regulations governing the payment of monetary 
benefits.  

A 10 percent disability rating is granted for moderate incomplete 
paralysis of the left deep peroneal nerve, subject to subject to 
the laws and regulations governing the payment of monetary 
benefits.  

A zero percent (noncompensable) disability rating is granted for 
moderate incomplete paralysis of the right obturator nerve, 
subject to subject to the laws and regulations governing the 
payment of monetary benefits.  

A zero percent (noncompensable) disability rating is granted for 
moderate incomplete paralysis of the left obturator nerve, 
subject to subject to the laws and regulations governing the 
payment of monetary benefits.  

A TDIU is granted, subject to subject to the laws and regulations 
governing the payment of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


